number release date id office uilc cca_2009040213062942 -------------- from ------------------------- sent thursday april pm to ------------------- cc subject returned user_fee you asked whether interest would be payable on the return of an amount remitted to the government to purchase cds or other products from the government my personal opinion is no it is not payable interest is only paid upon a refund of a tax overpayment as provided in sec_6611 of the irc in general interest is not paid_by the government unless statutorily provided see 478_us_310 since sec_6611 would not apply the only way interest would be payable is if a specific statute under another title of the usc stated so such questions are not within the jurisdiction of chief_counsel_irs based on my personal experience none immediately come to mind
